          Case 1:18-cv-11150-KPF Document 74 Filed 04/01/19 Page 1 of 1
                   LEE LITIGATION GROUP, PLLC
                             30 East 39th Street, Second Floor
                                     New York, NY 10016
                                       Tel: 212-465-1180
                                       Fax: 212-465-1181
                                  info@leelitigation.com


WRITER’S DIRECT:          212-465-1188
                          cklee@leelitigation.com
                                                                          April 1, 2019
Via ECF
The Honorable Katherine Polk Failla, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

               Re:        Lieble v. Maison Kayser, LLC, et al.
                          Case No. 18-cv-11150

Dear Judge Failla:

       We are counsel for Plaintiff in the above-referenced matter. We submit this letter jointly
with counsel for Defendants to respectfully request an adjournment of the court-ordered
mediation.

        The parties conferred with the mediator and all believe that a mediation at this time –
before a motion for conditional certification is decided – would be premature and not result in
fruitful discussions. As such, the parties and the mediator request that the court-ordered
mediation be adjourned sine die and for discovery to proceed.

       We thank the Court for its time and consideration.

Respectfully submitted,

/s/ Angela Kwon
Angela Kwon, Esq.

cc: all parties via ECF
